*288Opinion by
Cline, J.
In view of stipulation of counsel and the cited authorities, the merchandise in question was held dutiable as follows: (1) The portion marked “A” on the invoices, similar in all material respects to that the subject of United States v. Nippon Co. (32 C. C. P. A. 164, C. A. D. 303), was held free of duty under paragraph 1705 as kelp; (2) the portion marked “B” on the invoices, the same as that the subject of United States v. Nippon Co., supra, was held dutiable at 10 percent under paragraph 1540 as seaweeds, manufactured; and (3) the portion marked “C” on the invoices, the same as that the subject of Mutual Supply Co. v. United States (12 Cust. Ct. 136, C. D. 842), was held-dutiable at 25 percent under paragraph 775, as modified by the trade agreement with the Netherlands (T. D. 48075), as onions, pickled or packed in brine. The protests were sustained to this extent.